             Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
____________________________________
                                          )
Neka DOKO and Sare DOKO,                  )
                                          )
                                          )
               Plaintiffs,                )
                                          )
v.                                        )         Civil Action No.: 1:20-cv-11378
                                          )
WILLIAM P. BARR,                          )
U.S. Attorney General                     )
950 Pennsylvania Avenue NW,               )         COMPLAINT FOR DECLARATORY
Washington, D.C. 20530                    )         AND INJUNCTIVE RELIEF AND
                                          )         PETITION FOR WRIT OF MANDAMUS
KENNETH CUCCINELLI,                       )
Acting Director                           )
U.S. Citizenship and Immigration Services )
20 Massachusetts Avenue NW                )
Washington, D.C. 20529                    )
                                          )
KEVIN K. MCALEENAN,                       )
Acting Secretary                          )
U.S. Department of Homeland Security      )
650 Massachusetts Avenue NW               )
Washington, D.C. 20001                    )
                                          )
LOREN K. MILLER,                          )
Director                                  )
U.S. Citizenship and Immigration Services )
Nebraska Service Center                   )
850 ‘S’ Street                               )
Lincoln, NE 68508                   )
                                    )
            Defendants.             )
____________________________________)


   I.      INTRODUCTION

   1. This action arises out of the constitutional, statutory, and regulatory violations committed

        by Defendants. Plaintiffs, Neka Doko and Sare Doko (hereinafter “Plaintiff” or

        “Plaintiffs”), by and through undersigned counsel, challenge the unlawful denial of Neka

        Doko’s I-601A Application for Provisional Unlawful Presence Waiver (Receipt No.

        LIN1990480022).



                                                                                                 1
           Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 2 of 14



2. Pursuant to 8 C.F.R. § 212.7(e)(4)(iii), an applicant for a provisional unlawful presence

      waiver will be eligible for the waiver despite ongoing removal proceedings when “the

      removal proceedings are administratively closed and have not been re-calendared at the

      time of filing the request for a provisional unlawful presence waiver.” (emphasis added)

3. Notwithstanding this clear regulatory language, Defendant denied Plaintiff’s waiver

      almost a year after the filing date, stating that they “must” deny the waiver because her

      removal proceedings “currently” remained pending despite the fact that the proceedings

      were administratively closed at the time of filing.

4. Defendants’ decision to deny Plaintiff Neka Doko’s waiver was arbitrary, capricious, and

      not in accordance with law. The decision constituted ultra vires agency action insofar as

      it was a direct violation of the language of the regulation.



II.      JURISDICTION AND VENUE

5. This case arises under the Immigration and Nationality Act (hereinafter “INA”), 8 U.S.C.

      § 1101 et seq., the Administrative Procedure Act (hereinafter “APA”), 5 U.S.C. § 551 et

      seq., and the regulations governing the INA and the APA.

6. Jurisdiction is conferred on this Court pursuant to 28 U.S.C. § 1331, as a civil action arising

      under the laws of the United States, and the Mandamus and Venue Act of 1962, 28 U.S.C.

      § 1361. The Court may grant declaratory and injunctive relief pursuant to 28 U.S.C. §§

      2201-2202, the Federal Declaratory Judgment Act; 5 U.S.C. § 702, the Administrative

      Procedures Act; and 28 U.S.C. § 1361, the Mandamus and Venue Act of 1962.

7. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(e) because Defendants

      are officers or employees of the United States, or agencies thereof, acting in their official

      capacities, a substantial part of the events or omissions giving rise to the claims occurred

                                                                                                  2
            Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 3 of 14



       in this district, and Plaintiff resides in this district. No real property is involved in this

       action.



III.      PARTIES

8. Plaintiff Neka Doko is a national of Albania. She was born August 2, 1960 and is

       presently 60 years old. She came to the United States on a student visa on August 12,

       1999 and has resided in the United States ever since. She currently resides at

       213 Athens Street, South Boston, MA 02127.

9. Plaintiff Neka Doko seeks to benefit from an immigrant petition filed by her mother,

       Plaintiff Sare Doko. She may only be granted an immigrant visa (lawful permanent

       residence) at a U.S. Consulate abroad because she is unlawfully in the United States.

       However, upon departure from the United States to obtain this visa, she will become

       subject to a 10-year unlawful presence bar. The bar will render her ineligible to receive

       the immigrant visa unless she obtains a waiver of this bar. Defendant USCIS erroneously

       denied her I-601A Application for Provisional Unlawful Presence Waiver.

10. Plaintiff Sare Doko is a United States citizen. She was born January 17, 1926 and is

       presently 94 years old. In 2009, she filed an I-130 Immigrant Petition for Relative,

       seeking to provide her daughter, Plaintiff Neka Doko, with an opportunity to apply for

       lawful permanent residency in the United States. Neka Doko’s waiver is based on the

       extreme hardship Sare Doko will suffer if she were separated from Neka Doko for a

       prolonged period. She currently resides at 213 Athens Street, South Boston, MA 02127.

11. Defendant Chad Wolf is the Acting Secretary of DHS, an “agency” within the meaning

       of the APA, 5 U.S.C. § 551(1). In this capacity, he is responsible for the administration of



                                                                                                   3
           Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 4 of 14



      the INA and for overseeing, directing, and supervising all DHS component agencies,

      including USCIS. He is sued in his official capacity.

12. Defendant DHS is an executive agency of the United States and an “agency” within the

      meaning of the APA, 5 U.S.C. § 551(1). Since March 1, 2003, DHS has been the agency

      responsible for implementing the INA, including provisions relating to waivers of

      inadmissibility.

13. Defendant L. Francis Cissna is the Director of USCIS, an “agency” within the meaning of

      the APA, 5 U.S.C. §551(1). In this capacity, he oversees the adjudication of immigration

      benefits and establishes and implements governing policies. 6 U.S.C. § 271(a)(3); 6

      U.S.C. § 271(b). He is ultimately responsible for the adjudication of waiver applications.

      He is sued in his official capacity.

14. Defendant USCIS is a component of DHS, 6 U.S.C. § 271, and an “agency” within the

      meaning of the APA, 5 U.S.C. § 551(1). USCIS is responsible for adjudicating

      immigration benefit applications.

15. Defendant Loren K. Miller is the Director of the Nebraska Service Center, the office

      within USCIS which processed and denied Plaintiff’s waiver application. He is sued in

      his official capacity.



IV.       STATEMENT OF FACTS

16. Plaintiff Neka Doko is a 60-year-old citizen of Albania who has resided in the United States

      since 1999. Her mother, Plaintiff Sare Doko, is a 94-year-old citizen of the United States.

      Sare Doko is legally blind, extremely hard of hearing, and unable to walk. She has been

      permanently bedridden since October 2016. Neka Doko lives with and takes care of her

      mother full time. Neka cooks and serves every meal, manages and ensures compliance with

                                                                                               4
         Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 5 of 14



   her mother’s medications, bathes her mother and changes her mother’s diapers. Aside from

   this vital physical support, Neka is also her mother’s window to the world, providing

   companionship, sharing memories, and supporting Sare’s mental health since Sare is

   confined to her bed. Recently, family members have noted that Sare’s mental acuity is

   declining.

17. Plaintiff Neka Doko initially entered the United States on a student visa in 1999. Following

   a financial upset in her family, she was no longer able to afford tuition and fell out of her

   student status. She was placed into removal proceedings and granted voluntary departure

   in 2005. She remained in the United States notwithstanding the voluntary departure order.

   Her voluntary departure order converted into an order of removal when she did not depart

   the United States in the proscribed timeframe.

18. In 2013, the Department of Homeland Security promulgated regulations which would

   allow immediate relatives of U.S. citizens ineligible for adjustment of status to seek a

   provisional waiver of their unlawful presence by filing a form I-601A. 78 Fed. Reg. 536

   (January 3, 2013). The stated purpose of the regulation was to alleviate the hardships of

   lengthy separation faced by the U.S. citizens when their relatives would proceed abroad to

   request an immigrant visa. Id. Previously, such relatives would find themselves stuck

   abroad for multiple years as a waiver of their unlawful presence would only be processed

   after an immigrant visa was denied at a consular interview. The provisional unlawful

   presence waiver process allows these relatives to request a waiver prior to traveling abroad,

   thus reducing the time outside the United States (and away from their U.S. citizen relatives)

   to a matter of weeks.




                                                                                              5
        Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 6 of 14



19. The regulations explicitly allow certain individuals who are in removal proceedings to

   qualify for an I-601A waiver. These include individuals whose proceedings have been

   administratively closed on the date of filing the I-601A. The Federal Register reveals that

   the language of the regulation was well-considered:

          DHS recognizes that this is a departure from the long-standing principle in
          immigration law and policy that aliens must establish eligibility not only at
          the time of filing but also up until the time USCIS adjudicates the case. See,
          e.g., Matter of Isidro-Zamorano, 25 I&N Dec. 829, 830-31 (BIA 2012)
          (explaining the “well established” principle that application for an
          immigration benefit is “continuing” and that eligibility is determined at the
          time of adjudication, not at the time of application). However, DHS believes
          that a departure from the general principle is permissible and warranted in
          this limited context. 78 Fed. Reg. 536, 538 FN1 (January 3, 2013).

20. On August 17, 2018 Plaintiff filed a motion to reopen her removal proceedings for the

   purpose of seeking a I-601A unlawful presence waiver. On October 19, 2018, the

   Immigration Judge reopened Plaintiff’s removal proceedings utilizing the Court’s sua

   sponte authority. On May 20, 2019, the Immigration Judge ordered that Plaintiff’s case be

   administratively closed for a period of 15 days to allow for the filing of the I-601A.

21. On May 24, 2019, while the case was still administratively closed pursuant to the

   Immigration Judge’s order, Plaintiff filed with USCIS her I-601A waiver application.

   USCIS issued a receipt notice on May 29, 2019 (LIN1990480022).

22. On May 15, 2020, USCIS denied Neka Doku’s waiver, citing 8 C.F.R. § 212.7(e)(4)(iii),

   and stating that as her removal proceedings “currently remain pending, USCIS must deny

   your Form I-601A.” (emphasis added). In so deciding, USCIS blatantly disregarded the

   language of the same section USCIS cited which carves out the following exception: “[…]

   unless the removal proceedings are administratively closed and have not been recalendared




                                                                                            6
          Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 7 of 14



     at the time of filing the application for a provisional unlawful presence waiver.” 8 C.F.R.

     § 212.7(e)(4)(iii) (emphasis added).

23. At present, Neka Doko remains in removal proceedings. Her case is no longer

     administratively closed. Her next hearing date is May 17, 2022. If Neka Doko’s I-601A is

     not reconsidered and fairly adjudicated, she will be forced to leave the United States

     without any certainty of return, even though her mother will suffer and potentially pass

     away while she is outside the United States.



V.      FINAL AGENCY ACTION AND EXHAUSTION OF ADMINISTRATIVE
        REMEDIES

24. The Supreme Court has articulated two requirements for an agency's action to qualify as

     final. First, the action may not be tentative or interlocutory in nature but must represent the

     "'consummation' of the agency's decisionmaking process." Bennett v. Spear, 520 U.S. 154,

     178 (1997). Second, it must be an action "by which 'rights or obligations have been

     determined,' or from which 'legal consequences will flow.'" Id.

25. Here, Defendants’ denial of Plaintiff Neka Doko’s Application for Provisional Unlawful

     Presence Waiver was a final agency decision because there is no appeal process for the

     denial of such a waiver. Following a denial, an applicant’s only option is to leave the

     United States, inevitably be denied an immigrant visa to return, and attempt a second

     waiver through a different process. During the pendency of this second waiver’s

     adjudication, the applicant remains outside of the United States, bringing about the real and

     acute hardships which the provisional waiver process was meant to avoid.

26. The agency rule at 8 C.F.R. § 212.7(e)(9)(ii) stating that “Denial of an application for a

     provisional unlawful presence waiver is not a final agency action for the purposes of

                                                                                                  7
         Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 8 of 14



   section 10(c) of the [APA]” should not be dispositive here where it is clearly contrary to

   case law which establishes what is and what is not a final agency action.

27. Moreover, the regulation cannot be read as imposing an exhaustion requirement. The

   interplay of final agency action and the exhaustion requirement was explained beautifully

   by the First Circuit Court of Appeals:

           […] the Supreme Court in Darby addressed how exhaustion bears on the
           finality requirement under the APA, and Darby did so by drawing on the
           distinction Williamson County drew between exhaustion and finality.
           Darby, 509 U.S. at 144. In doing so, Darby clarified that, as a general
           matter, federal judges may not require those aggrieved by federal agency
           action to exhaust additional levels of administrative review before seeking
           relief from "final" agency action under the APA. Id. at 153-54. But, as we
           have explained, Darby then went on to make clear that the APA provides in
           some limited circumstances that an agency action is not final precisely
           because an agency rule or a statute requires that the agency action must be
           reviewed administratively. See 5 U.S.C. § 704; Darby, 509 U.S. at 154.
           And, in such circumstances, Darby further explained, the required
           administrative review both imposes an exhaustion requirement and makes
           plain that the underlying agency action is not a "final" one. See Darby, 509
           U.S. at 154. Global Tower Assets, LLC v. Town of Rome, 810 F. 3d 77, 86
           (1st Cir. 2016).

28. The regulation in this case, however, puts the cart before the horse. In order to impose an

   exhaustion requirement, an agency rule must be explicit as to the required administrative

   review. See, e.g. Ciba-Geigy Corp. v. Sidamon-Eristoff, 3 F.3d 40, 45 (2d Cir. 1993)

   (distinguishing Darby where the EPA “adopted regulations creating express exhaustion

   requirements. For issuance of a permit, appeal to the EAB is a "prerequisite to the seeking

   of judicial review of the final agency action." 40 C.F.R. § 124.19(e).”).

29. Clear, explicit exhaustion requirements abound in the Code of Federal Regulations. See,

   e.g. 33 CFR § 331.12 (“No affected party may file a legal action in the Federal courts based

   on a permit denial or a proffered permit until after a final Corps decision has been made

   and the appellant has exhausted all applicable administrative remedies under this part. The

                                                                                             8
         Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 9 of 14



   appellant is considered to have exhausted all administrative remedies when a final Corps

   permit decision is made in accordance with § 331.10.); 43 CFR 4.21(c) (“Exhaustion of

   administrative remedies. No decision which at the time of its rendition is subject to appeal

   to the Director or an Appeals Board shall be considered final so as to be agency action

   subject to judicial review under 5 U.S.C. § 704, unless a petition for a stay of decision has

   been timely filed and the decision being appealed has been made effective in the manner

   provided in paragraphs (a)(3) or (b)(4) of this section or a decision has been made effective

   pending appeal pursuant to paragraph (a)(1) of this section or pursuant to other pertinent

   regulation.”)

30. 8 C.F.R. § 212.7(e)(9)(ii) simply is not explicit to the required administrative review. It

   declares a denial of a provisional waiver is not final; however, it does not provide any

   clarity or route to a required administrative review. It does not apply the required explicit

   language demanded by Darby to impose an exhaustion requirement. It only states

   baselessly that the agency decision is not a final one under the APA. Insofar as no further

   appeal or process is proscribed, the applicant is left with no administrative review and

   would have to depart the country to seek, after an immigrant visa denial, a traditional I-601

   waiver. This would result in irreparable harm that the I-601A waiver regulations were

   published to prevent. Simply stating that a decision is not final is not enough to invoke the

   exhaustion requirement. Without an explicit imposition of an exhaustion requirement in

   the regulation as required by Darby, the only conclusion is that there is no such

   requirement. Consequently, the denial of Plaintiff’s I-601A waiver application must be

   considered a final decision and therefore renders it eligible for immediate review by the

   Court.



                                                                                              9
          Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 10 of 14



VI.       PETITION FOR A WRIT OF MANDAMUS

31. All the foregoing allegations in paragraphs 1 to 30 are repeated and realleged as though

      fully set forth herein.

32. Mandamus is available to compel a federal official or agency to perform a duty if: (1) there

      is a clear right to the relief requested; (2) defendant has a clear, non-discretionary duty to

      act; and (3) there is no other adequate remedy available. See 28 U.S.C. § 1361.

33. Plaintiff Neka Doko has a right to have Defendants adjudicate her I-601A waiver on its

      merits as an “eligible alien” as defined in the regulation. 8 C.F.R. § 212.7(e)(3). The waiver

      was properly filed when her removal proceedings were administratively closed and

      therefore USCIS must adjudicate the waiver on its substance.

34. Defendants have a clear, non-discretionary duty to treat Plaintiff as an eligible alien in the

      adjudication of her I-601A waiver where her removal proceedings were administratively

      closed at the time of filing her application. 8 C.F.R. § 212.7(e)(4)(iii).

35. Plaintiff has no adequate available remedy as there is no review process outlined within

      the I-601A regulations.

36. Defendants’ action harms Plaintiffs as they will be forced to be separated for a lengthy

      period of time if Plaintiff Neka Doko leaves the country to seek an immigrant visa that will

      be denied without an approved I-601A waiver.

37. There are no other adequate available remedies.



VII.      FIRST CLAIM FOR RELIEF (Injunctive Relief)

38. All the foregoing allegations in paragraphs 1 to 37 are repeated and realleged as though

      fully set forth herein.



                                                                                                 10
             Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 11 of 14



   39. This is an action for injunctive relief against Defendants. A bona fide dispute has arisen

         between Plaintiffs and Defendants regarding Plaintiff Neka Doko’s status as an eligible

         alien for an I-601A waiver.

   40. Injunctive relief is available through nonstatutory review. Commonwealth of Puerto Rico

         v. United States, 490 F.3d 50, 59 (1st Cir. 2007) ("The basic premise behind nonstatutory

         review is that, even after the passage of the APA, some residuum of power remains with

         the district court to review agency action that is ultra vires.") (quoting R.I. Dep't of Envtl.

         Mgmt. v. United States, 304 F.3d 31, 42 (1st Cir. 2002)); R.I. Dep't of Envtl. Mgmt. 304

         F.3d 31 at 40 (As a general matter, there is no statute expressly creating a cause of action

         against federal officers for constitutional or federal statutory violations. Nevertheless, our

         courts have long recognized that federal officers may be sued in their official capacity for

         prospective injunctive relief to prevent ongoing or future infringements of federal rights.

         Such actions are based on the grant of general federal-question jurisdiction under 28 U.S.C.

         §1331 and the inherent equity powers of the federal courts.” (citations omitted).



   WHEREFORE, Plaintiff requests that judgment be entered against Defendants and that the

Court:

   a. Find that the Defendants’ denial of Plaintiff’s application was ultra vires to the express

         language of the regulation;

   b. Enjoin and restrain Defendants during the pendency of this action and thereafter

         permanently from taking further steps to unlawfully classify Plaintiff as an ineligible alien

         in the context of her I-601A waiver application;




                                                                                                     11
           Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 12 of 14



   c. Compel Defendants to vacate the decision denying Plaintiff’s eligibility for the I-601A

       waiver and adjudicate the waiver on its merits; and,

   d. Award all other such relief to Plaintiff as this Court deems just, proper, and equitable.




   VIII. SECOND CLAIM FOR RELIEF (Declaratory Relief)

   41. All the foregoing allegations in paragraphs 1 to 40 are repeated and realleged as though

       fully set forth herein.

   42. This is an action for declaratory relief pursuant to 27 USC § 2201. A bona fide dispute has

       arisen between Plaintiff and Defendants regarding the legal sufficiency of the Defendants’

       decision to deny Plaintiff’s application for an I-601A waiver and Plaintiff has been

       prejudiced by the Defendants’ decision, as described above.



       WHEREFORE, Plaintiff requests that judgment be entered in favor of Plaintiff and

against Defendants, and that the Court:

   a. Declare that Defendants’ refusal to adjudicate Neka Doko’s I-601A waiver, considering

       her an “ineligible alien” is contrary to 8 C.F.R. § 212.7(e)(4)(iii);

   b. Declare that Neka Doko was an “eligible alien” at the time of filing her I-601A waiver on

       May 24, 2019;

   c. Order Defendants to reopen and properly adjudicate Neka Doko’s I-601A waiver

       application; and

   d. Award all other such relief to Plaintiff as this Court deems just, proper and equitable.




                                                                                                  12
             Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 13 of 14



   IX.       THIRD CLAIM FOR RELIEF (Violation under Administrative Procedures Act)

   43. All the foregoing allegations in paragraphs 1 to 42 are repeated and realleged as though

         fully set forth herein.

   44. This is an action for relief pursuant to the Administrative Procedure Act, 5 USC §706

         (“APA”). Defendants’ decision to deny Plaintiff’s application was arbitrary, capricious,

         and not in accordance with law.

         WHEREFORE, Plaintiff requests that judgment be entered in favor of Plaintiff and

against Defendant, and that the Court:

   a. Hold unlawful and set aside Defendants’ denial of Plaintiff’s application for an I-601A

         waiver;

   b. Direct Defendants to comply with 8 C.F.R. § 212.7(e) and reopen and re-adjudicate

         Plaintiff’s application; and

   c. Award all other such relief to Plaintiff as this Court deems just, proper, and equitable.



   X.        FOURTH CLAIM FOR RELIEF (Attorneys’ Fees and Costs Pursuant to 28
             USC §2412)

   45. All the foregoing allegations in paragraphs 1 to 44 are repeated and realleged as though

         fully set forth herein.

   46. This is an action for attorneys’ fees and costs pursuant to the Equal Access to Justice Act

         (“EAJA”), 28 USC § 2412.

   47. If Plaintiff prevails in this action, she will be eligible to receive an award under the EAJA,

         28 USC §2412(d)(1)(A), (2)(H).

   48. The position of Defendants was not and is not substantially justified under the EAJA, 28

         USC §2412(d)(1)(A).

                                                                                                  13
           Case 1:20-cv-11378 Document 1 Filed 07/23/20 Page 14 of 14



       WHEREFORE, Plaintiff requests that the judgment be entered in her favor and against

Defendants and that the Court:

    a. Enter a judgment awarding Plaintiff her reasonable attorneys’ fees and costs pursuant to

       the EAJA; and

    b. Award all other such relief to Plaintiff as this Court deems just, proper, and equitable.



Dated: July 22, 2020                                                 ARAUJO & FISHER, LLC


                                                                     /s/ Annelise Araujo____
                                                                     Annelise Araujo, Esq.
                                                                     75 Federal Street, Suite 620
                                                                     Boston, MA 02110
                                                                     (t) 617-716-6400
                                                                     (f) 617-716-6403
                                                                     annelise@araujofisher.com
                                                                     BBO No. 669913

                                                                     /s/ Stefanie Fisher____
                                                                     Stefanie Fisher, Esq.
                                                                     75 Federal Street, Suite 620
                                                                     Boston, MA 02110
                                                                     (t) 617-716-6400
                                                                     (f) 617-716-6403
                                                                     stefanie@araujofisher.com
                                                                     BBO No. 676653




                                                                                                   14
